Name: Commission Regulation (EEC) No 514/86 of 27 February 1986 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2 . 86 Official Journal of the European Communities No L 51 /47 COMMISSION REGULATION (EEC) No 514/86 of 27 February 1986 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 151 /86 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 151 /86 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto . Article 2 This Regulation shall enter into force on 3 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 362, 31 . 12 . 1985, P : 8 . 3 OJ No L 19, 25 . 1 . 1986, p. 42 . No L 51 /48 Official Journal of the European Communities 28 . 2 . 86 ANNEX to the Commission Regulation of 27 February 1986 fixing the import levies on live cattle and on beef and veal other than frozen for the period beginning 3 March 1986 (ECU/100 kg) CCT heading No Yugoslavia (') Austria/Sweden/Switzerland Other third countries  Live weight  01.02 A II (a) 53,210 29,023 121,319  Net weight  02.01 A II a) 1 02.01 A II a) 2 02.01 A II a) 3 02.01 A II a) 4 aa) 02.01 A II a) 4 bb) 02.06 C I a) 1 02.06 C I a) 2 16.02 B III b) 1 aa) 101,099 80,879 121,319 55,144 44,116 66,174 82,716 94,615 82,716 94,615 94,615 230,506 184,404 276,607 345,759 395,499 345,759 395,499 395,499 (') This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170, 3 . 7 . 1980 , p . 4). (a) The levy which is to be applied to young male bovine animals, intended for fattening, of a live weight of 300 kg or less, imported under the conditions set out in Article 13 of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 , and in the provisions adopted for its application , is totally or partially suspended in accordance with those provisions .